Dempsey, J.
The matter sought to be stricken out of" the petition consists of items of damage in the nature of special damages, and must be based upon the theory that they are immaterial in view of the general claim of da'mages to the-extent of $5,000. Special damages must always be pleaded and proven; general damages, need not be specifically itemized, but it is not always easy to distinguish between general" and special damages.
. The item of damages in this case will very likely be a vital one and one much contested.. The problematical nature of what plaintiff’s profits might have been under the contract, if it had been carried out, may bring his case within the rule of remoteness and bar any recovery so far as the value of his contract was concerned. If such should turn out to be the: *702case, plaintiff would then be entitled to reimbursement for all the expenses he has been to in preparing on his own side for the execution of the contract; and the items sought to be stricken out are expenses of that nature. See Bernstein v. Meech, 130 N. Y., 354; Sedgwick’s Elements of Damages, 208, 209. That he has itemized them and not pleaded them | generally is to defendant’s advantage, as he is now informed of what plaintiff’s, claims are,, and he ought not to complain on that score.
Jones & James, for Plaintiff.
Shay & Cogcm, Contra.
The motion will be overruled and twenty days allowed to answer.